Exhibit 10.1

FIFTH AMENDMENT TO ADDENDUM TO MORTGAGE SELLING AND SERVICING CONTRACT (EAF
Agreement)

This Fifth Amendment (the “Fifth Amendment”) to that Addendum To Mortgage
Selling and Servicing Contract dated effective as of July 1, 2012 (the “EAF
Agreement”) by and between FANNIE MAE, a corporation organized and existing
under the laws of the United States (“Fannie Mae”) and GREEN TREE SERVICING LLC,
a limited liability company organized and existing under the laws of the State
of Delaware (“Servicer”), is hereby mutually agreed upon and entered into
effective August 1, 2013.

WITNESSETH:

WHEREAS, Fannie Mae and Servicer desire to extend the Early Reimbursement Period
during which Fannie Mae will make payment of certain Periodic Early
Reimbursement Amounts under the EAF Agreement, and to make certain other
amendments to the EAF Agreement;

NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon terms and subject to the
conditions set forth herein, Fannie Mae and Servicer agree as follows:

Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the EAF Agreement, as amended hereby, are used herein as
therein defined.

Section 2. Early Reimbursement Period. The time period during which Fannie Mae
will make payment of Periodic Reimbursement Amounts identified in the section of
the EAF Agreement titled “Early Reimbursement Period” shall be extended from
July 31, 2013 to “December 31, 2013.”

Section 3. Eligible Advances For Early Reimbursement. The Section of the EAF
Agreement titled “Eligible Advances For Early Reimbursement” shall be amended
and restated to provide as follows:

Except as provided below, “Eligible Advance” shall include all of the following
advances required to be made by the Servicer with respect to mortgage loans and
real estate owned (REO) serviced by the Servicer (“Mortgage Loans”) pursuant to
the MSSC and Fannie Mae Servicing Guide (the “Guide”) and the Agreements for
which Servicer has not been repaid or reimbursed as of such date and which
relate to mortgage loans directly originated by Servicer, or mortgage loans the
servicing or subservicing rights to which were acquired from a third party as
identified in Schedule 1:

1. “P&I Delinquency Advances” which are advances of principal or interest
payments, including a “Foreclosure Buyout”). A “Foreclosure Buyout” is an
advance required to be remitted as the result of an action taken during the
preceding month with respect to a property reported under Fannie Mae Action
Codes 70, 71 or 72 at the start of the month in which the advance is due.



--------------------------------------------------------------------------------

2. “T&I Escrow Advances” which are advances for the payment of taxes,
assessments, insurance premiums, ground rents, and other similar items and
charges, and

3. “Corporate Servicing Advances” which are advances other than P&I Delinquency
Advances and T&I Escrow Advances.

Eligible Advances shall also include any outstanding P&I Delinquency Advances,
T&I Escrow Advances and Corporate Servicing Advances previously paid or
reimbursed by Servicer and identified on Schedule 2 in connection with a
servicing transfer to the Servicer. Each such advance shall be deemed a “Legacy
Servicing Advance”.

Notwithstanding the foregoing and except as identified in Schedules 1 and 2,
Eligible Advances shall not include servicing advances paid or reimbursed by
Servicer in connection with a servicing transfer to the Servicer, including
servicing transfers after the date of this EAF Agreement. However, the parties
may by written agreement add additional Eligible Advances to Schedules 1 and 2
(as applicable), which Eligible Advances shall be deemed incorporated into the
EAF Agreement.

Eligible Advances also shall not include advances applicable to the payment of
any guaranty or excess servicing fees or lender paid mortgage insurance
premiums. Eligible Advances must have been actually incurred by the Servicer,
and T&I Escrow Advances and Corporate Servicing Advances must fall under one of
the 571 Codes in the Fannie Mae 571 Claims Guide.

Notwithstanding anything to the contrary herein, after the date on which the
underlying real estate/collateral is sold or disposed, the loan or REO property
is otherwise “liquidated” (including as a result of an event reported as Fannie
Mae Action Code of 70, 71 or 72), or loans have a zero UPB as a result of an
event reported as Fannie Mae Action Code of 60 or 65 (the “Final Liquidation
Date”), no Periodic Early Reimbursement Amounts will be paid by Fannie Mae for
advances made by the Servicer after the Final Liquidation Date on that Mortgage
Loan. In addition, all Periodic Early Reimbursement Amounts must be repaid
within one-hundred twenty (120) days after the Final Liquidation Date of the
related loan, regardless of whether recoveries have actually been collected.

Section 4. Early Reimbursement Rate. Effective August 1, 2013 (the “Initial
Reporting Cycle”), the Section of the EAF Agreement titled “Early Reimbursement
Rate” shall be amended and restated to provide as follows:

P&I Delinquency Advances: [    ]%

T&I Escrow Advances: [    ]%

Corporate Servicing Advances: [    ]%



--------------------------------------------------------------------------------

Legacy Servicing Advances shall have an Early Reimbursement Rate as provided in
Schedule 2.

The Early Reimbursement Rate for T&I Escrow Advances, Corporate Servicing
Advances and Legacy Servicing Advances (excluding Legacy Servicing Advances
which constitute P&I Delinquency Advances) will be recalculated on the first day
of each calendar month starting on September 1, 2013 and will be based on the
cumulative Curtailment Rate for the immediately preceding three (3) calendar
months as follows:

 

Curtailment Rate

   Early Reimbursement Rate  

[    ]% - [    ]%

     [     ]% 

[    ]% - [    ]%

     [     ]% 

Less than [    ]%

     [     ]% 

For purposes of this calculation, “Curtailment Rate” shall mean the percentage
of the amount of T&I Escrow Advances, Corporate Servicing Advances and Legacy
Servicing Advances requested by Servicer to be reimbursed under this EAF
Agreement which Fannie Mae determines are Eligible Advances and subject to
reimbursement by Fannie Mae hereunder. A Curtailment Rate of less than 60% may
be considered a Stop Event by Fannie Mae. Any revised Early Reimbursement Rate
shall become effective for the Periodic Early Reimbursement Amount applicable to
the next Reporting Cycle ninety (90) days after the Servicer is notified in
writing by Fannie Mae of any revision. On or before August 15, 2013 Servicer
shall pay Fannie Mae the sum of $[            ], or such other amount agreed to
by the parties, which amounts shall be applied to Periodic Early Reimbursements
Amounts relating to Legacy Servicing Advances where the original advancing
servicer was GMAC Mortgage, LLC, National City Bank, National City Mortgage
Services, Flagstar Capital Markets Corporation, Franklin Bank or Servicer. Any
such amounts applied to Periodic Early Reimbursements Amounts shall not be
included as an Eligible Advance after such date without the prior approval of
Fannie Mae.

With respect to (i) the Bank of America, N.A. servicing transfer and (ii) any
servicing transfers occurring after the date of this EAF Amendment, any Eligible
Advances related to such servicing transfers will not be included in Curtailment
Rate calculations until January 1, 2014. With respect to Mortgage Loans where
Hayhurst Mortgage, Inc. or Bank United was the original advancing servicer, any
Eligible Advances related to such servicing transfers will not be included in
Curtailment Rate calculations.

Section 5. Ongoing Reconciliation Period. The Section of the EAF Agreement
titled “Ongoing Reconciliation Period” shall be amended to change the time
period within which Fannie Mae and/or its designee will reconcile the Report
applicable to T&I Escrow Advances and Corporate Servicing Advances from “two
(2) business days” to “five (5) business days.”

Section 6. Renewal/Amendment Fee. [    ] ([    ]) per annum of the Early
Reimbursement Amount Limit, pro rated from July 1, 2013 to the scheduled end of
the Early Reimbursement Period (December 31, 2013) and shall be payable as a
renewal fee on the first business day after effective date.



--------------------------------------------------------------------------------

Section 7. Continuing Effect of the EAF Agreement. Except as expressly amended
hereby, the provisions of the EAF Agreement are and shall remain in full force
and effect.

Section 8. Counterparts. This Fifth Amendment to EAF Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, each of the undersigned parties has caused this Fifth
Amendment to EAF Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first above written.

 

FANNIE MAE     GREEN TREE SERVICING LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

 

Original Advancing Servicer or Originator

  

SSID Number

 

Transfer Date

[                ]    [                ]   [                ] [                ]
   [                ]   [                ] [                ]   
[                ]   [                ] [                ]    [                ]
  [                ] [                ]    [                ]  
[                ] [                ]    [                ]   [                ]
[                ]    [                ]   [                ] [                ]
   [                ]   [                ] [                ]   
[                ]   [                ]

Advances made by Servicer relating to Mortgage Loans in each of the above
referenced acquired portfolios after the applicable Transfer date shall be
Eligible Advances.



--------------------------------------------------------------------------------

SCHEDULE 2

 

Original Advancing Servicer

  

Legacy Advance Type; Early

Reimbursement rate

 

Transfer Date

[                ]   

P&I Delinquency Advance: [    ]%

T&I Escrow Advances: [    ]%

Corporate Servicing Advances: [    ]%

  [            ] [                ]   

P&I Delinquency Advance: [    ]%

T&I Escrow Advances: [    ]%

Corporate Servicing Advances: [    ]%

  [            ] [                ]   

P&I Delinquency Advance: [    ]%

T&I Escrow Advances: [    ]%

Corporate Servicing Advances: [    ]%

  [            ] [                ]   

P&I Delinquency Advance: [    ]%

T&I Escrow Advances: [    ]%

Corporate Servicing Advances: [    ]%

  [            ]